United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 9, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60722
                          Summary Calendar


AUGUSTIN NGAMBO TEOUDEO; CHRISTINE LAURE NGUEFACK NGAMBO,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A98 394 052
                         BIA No. A98 394 051
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Augustin Ngambo Teoudeo (Teoudeo) and Christine Laure

Nguefack Ngambo (Ngambo), both natives and citizens of Cameroon,

challenge the denial of their application for asylum, withholding

of removal, and relief under the Convention Against Torture.

The immigration judge (IJ) rejected their application based on a

finding that Teoudeo and Ngambo were not credible.      The Board of

Immigration Appeals (BIA) affirmed without opinion.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60722
                                -2-

     In their petition for review, Teoudeo and Ngambo assert that

the IJ’s credibility determination was not supported by the

record and that the IJ and BIA failed to consider probative

evidence in support of their claims.   However, Teoudeo and Ngambo

have not specified how the IJ’s credibility determination was

not supported by the record or what evidence the IJ and BIA

failed to consider.   Because Teoudeo and Ngambo have failed to

properly brief the issue of the district court’s credibility

determination, they have abandoned the only relevant issue for

review.   See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

     PETITION FOR REVIEW DENIED.